In an action for personal injuries sustained by plaintiff when she was struck by defendant’s trolley car while she was crossing a street some distance from a crosswalk, plaintiff recovered a verdict for $1,250. At the close of the case the court reserved decision on defendant’s motion to dismiss, and subsequently set aside the verdict and dismissed the complaint. While the order does not specify the reason for the dismissal, the court indicated that plaintiff was guilty of contributory negligence as matter of law. Order setting aside the verdict and dismissing the complaint, and judgment entered thereon, unanimously affirmed, with costs. No opinion. Present —1 Lazansky, P. J.,' Johnston, Adel, Taylor and Close, JJ.